[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             APRIL 6, 2007
                              No. 06-12926                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 05-00068-CR-3-MCR

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

TOMMY LEWIS WALKER,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (April 6, 2007)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, Esq., appointed counsel for Tommy Lewis Walker, has
filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals counsels’ assessment of the relative

merit of the appeal is correct. Independent examination of the entire record reveals

no arguable issues of merit, therefore, counsel’s motion to withdraw is

GRANTED, and Walker’s conviction and sentence are AFFIRMED.




                                          2